On Rehearing.
This cause having heretofore been certified to the Supreme Court of Texas and all parties litigant having presented to this court and to the Supreme Court motions requesting that the certificate filed in the Supreme Court be withdrawn because the matters in litigation have been settled by them and all questions involved in the appeal have become moot, and this court having granted said motion heretofore and the Supreme Court, on December 7, 1940, having granted the motion filed in said court and having granted the request of this court to be permitted to withdraw said certificate, and the motion for a rehearing in the Court of Civil Appeals having been considered by such court, said motion for a rehearing is hereby overruled, and on motion and request of all parties litigant, this court having reversed and remanded said cause for a new trial, in the district court from whose judgment the appeal was taken, it is ordered that a mandate be issued instanter by the clerk of this court on said judgment reversing and remanding said cause to the district court of Tarrant County, Texas, upon payment of costs. *Page 213